          Case 1:19-cr-00818-PGG Document 54 Filed 06/11/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

             -against-                                                   ORDER

ALEXANDER MELO, JAVIER JANIEL,                                      19 Cr. 818 (PGG)
FRANMY LUNA, and JUAN PERALTA,

                           Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               It is hereby ORDERED that the conference in this action previously scheduled for

June 12, 2020 is adjourned to August 10, 2020 at 11:00 a.m. in Courtroom 705 of the Thurgood

Marshall United States Courthouse, 40 Foley Square, New York, New York.

               Upon the application of the United States of America, by and through Assistant

United States Attorney Celia Cohen, and with the consent of Alexander Melo, Javier Janiel,

Franmy Luna, and Juan Peralta, by and through their respective counsel, Aaron Mysliwiec,

Evans Prieston, Deborah Colson, and Michael Sporn, it is hereby ORDERED that the time from

June 12, 2020 through August 10, 2020 is excluded under the Speedy Trial Act, Title 18, United

States Code, Section 3161(h)(7)(A). The Court finds that the granting of such a continuance

serves the ends of justice and outweighs the best interests of the public and the defendants in a

speedy trial, because it will allow the parties to continue plea negotiations.

Dated: New York, New York
       June 11, 2020
